Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s RCE filed on 11/2/21.			 
					    Allowability
Claims 1-8 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Cookman et al. – U.S. Patent No. 8,219,872) teaches: an extended deinterleaver which is responsive at an input signal, comprised of codewords, and configured to generate a deinterleaved output signal. Further, the extended deinterleaver includes a storage space which is organized into a number of appended storage branches, wherein at least one appended storage branch having a storage branch and at least one element N, wherein the received codewords are deinterleaved and buffered by the extended deinterleaver prior to being provided to the variable iteration decoder. Also, each appended storage branch also has a length that is extended by the length of N, and provided to the variable iteration decoder, and the other codewords are provided to subsequent appended storage branches, such that each appended storage branch is indexed and has a specific length.
However, when read as a whole, the prior art does not teach: wherein the matrix is obtained based on parity indices of a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 64800 bits and wherein the parity indices are represented by a table below.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                       CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
          
           EA
        11/17/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112